10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Cage 21 9cct883QnIGRR DesuMaBhYeal riled ataeral Rage plz

THE HONORABLE JAMES L. ROBART
MAGISTRATE JUDGE MICHELLE PETERSEN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

UNITED STATES OF AMERICA, No. CR19-230 JLR
Plaintiff, PROPOSED) ORDER ce
VS. MOTION TO MODIFY BOND
LEONTAI BERRY,
Defendant.

 

 

 

 

THE COURT has considered Mr. Berry’s motion to modify his bond and the
records and files therein.

It is now ORDERED that Mr. Berry’s bond be modified to permit him to contact
former co-defendant, Shannon McCall on condition that he not discuss the case. All other

conditions of bond remain in place.

eo
DATED this 3 day 0 of belo. 2021.

~~ \ eWE

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT COURT JUDGE

 

 

ORDER GRANTING MOTION TO MODIFY BOND LAW OFFICE OF
-- 1 CATHY GORMLEY, PLLC
600 ist Avenue Suite 304

Seattle, Washington 98104
(206) 624-0508 w FAX (206) 622-9091
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

CagsPal Pec OG8SSObFR Ossummehy’ G7) ribechoMapa? Paqgesople

Respectfully Presented by:

/s/Cathy Gormley
Cathy Gormley, WSBA #26169

Attorney for Leontai Berry

CERTIFICATE OF SERVICE

I, CATHY GORMLEY, hereby certify that on February 2, 2021 , ] filed this

document with the U.S. District Court’s Electronic Filing (ECF) system, which will serve a copy

by email to all parties.

/s/Cathy Gormley
Cathy Gormley, WSBA #26169

ORDER GRANTING MOTION TO MODIFY BOND LAW OFFICE OF

--2

CATHY GORMLEY, PLLC
600 1st Avenue Suite 304
Seattle, Washington 98104
(206) 624-0508 w FAX (206) 622-9091

 
